IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                                  No. 00-20339
                                Summary Calendar



                        UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                      versus

                   OSCAR HERNAN-ARROYO, also known as
                    Oscar Hernan-Mora, also known as
                      Oscar Arroyo, also known as
                           Oscar Arroyo Mora,

                                                   Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-99-CR-579-1
                       --------------------
                        September 20, 2001
Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

           Oscar      Hernan-Arroyo        (“Hernan”)      pleaded     guilty    to

conspiracy, three counts of transferring false social security

cards, one count of knowingly possessing a counterfeit alien-

registration card, and two counts of being present in the United

States,   without     consent    from     the   Attorney    General,      following

deportation.     He was sentenced to 78 months’ imprisonment and

appeals his sentence. Hernan asserts that the district court erred

in   declining   to   grant     him   a   reduction     pursuant     to    U.S.S.G.

      *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 00-20339
                                  -2-

§3E1.1(a) and (b).   Interpreting defense counsel’s comments during

the sentencing hearing liberally, we believe he preserved this

issue for appeal.      Based on the deference afforded sentencing

courts in determining a defendant’s acceptance of responsibility,

however, the district court did not err by finding that Hernan’s

statements were insufficient to warrant a reduction for acceptance

of responsibility.     United States v. Cano-Guel, 167 F.3d 900, 906

(5th Cir. 1999).

     Hernan also contends that a prior felony conviction that

resulted in his increased sentence under 8 U.S.C. § 1326(b)(2) was

an element of the offense that should have been charged in the

indictment. Hernan acknowledges that his argument is foreclosed by

the Supreme Court’s decision in Almendarez-Torres v. United States,

523 U.S. 224 (1998), but he seeks to preserve the issue for Supreme

Court review in light of the decision in Apprendi v. New Jersey,

530 U.S. 466 (2000).

     Apprendi did not overrule Almendarez-Torres.     See Apprendi,
530 U.S. at 489-90; United States v. Dabeit, 231 F.3d 979, 984 (5th

Cir. 2000), cert. denied, 121 S. Ct. 1214 (2001). Hernan’s argument

is foreclosed.

     The judgment of the district court is AFFIRMED.